                     Case 1:17-cr-00548-PAC Document 276 Filed 01/27/20 Page 1 of 2
                                                                                             Southern District
Federal Defenders                                             52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                       Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                        Southern District of New York
David E. Patton
                                                                                            Jennifer L. Brown
Executive Director                                                                           Attorney-in-Charge
                                                                       January 27, 2020


      BY ECF

      Honorable Paul A. Crotty
      United States District Judge
      Southern District of New York
      New York, NY 10007

      Re:      United States v. Joshua Adam Schulte
               17 Cr. 548 (PAC)


      Dear Judge Crotty,

              Iwrite on behalf of our client Joshua Adam Schulte to respectfully request that the
      Court endorse the enclosed Order directing that the Bureau of Prisons (Metropolitan
      Correctional Center) and the United States Marshal Service accept certain clothing for Mr.
      Schulte, Register Number 79471-054, to wear for appearances at his trial commencing on
      February 3, 2020 and throughout the duration of his trial. We understand that an order is
      necessary for this clothing to be accepted, so that Mr. Schulte may be properly attired for
      trial. Thank you for your consideration of this request.


                                          Respectfully Submitted,
                                          /s/ Sabrina Shroff, Edward Zas, and James Branden
                                          Counselfor Defendant Joshua Adam Schulte



       cc:      AUSA Mathew Laroche, Esq. (by ECF)
                AUSA Sidhardha Kamaraju, Esq. (by ECF)
                AUSA David Denton Jr. Esq. (by ECF)




                                                    2
          Case 1:17-cr-00548-PAC Document 276 Filed 01/27/20 Page 2 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   x


UNITED STATES OF AMERICA

                 - v. -                                         17 Cr. 548 (PAC)

JOSHUA ADAM SCHULTE,

                          Defendant.
                                                   x


         Upon the request of defendant Joshua Adam Schulte, by his counsel Sabrina Shroff,

Esq., Edward Zas, Esq., and James M. Branden, Esq., and with good cause shown it is

hereby

         ORDERED that the Bureau of Prisons, the Metropolitan Correctional Center —

New York, and the United States Marshal Service accept the following clothing for Mr.

Schulte, Register Number 79471-054, to wear for appearances at his trial commencing on

February 3, 2020 and continuing thereafter:

         1.   one pair of black pants;
         2.   one pair of khaki pants;
         3.   two button-down shirts;
         4.   two ties;
         5.   five pairs of socks;
         6.   one pair black of shoes;
         7.   one belt;
         8.   five pairs of underwear;
         9.   two suit jackets.

Dated: New York, New York
       January 27, 2020
                                              SO ORDERED:


                                              HONORABLE PAUL A. CROTTY
                                              United States District Judge
                                                       •




                                               3
